—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (DiNoto, J.), entered May 6, 1991, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiffs have failed to raise any triable issues of fact as to whether the plaintiff Harriet Melnick sustained a "serious injury” within the meaning of Insurance Law § 5102 (d) (see, Licari v Elliot, 57 NY2d 230; Tipping-Cestari v Kilkenny, 174 AD2d 663). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.